Exhibit 23.2 Consent of Independent Auditors The Board of DirectorsResolute Energy Corporation: We consent to the use of our reports dated May 9, 2017, with respect to the Statement of Revenue and Direct Operating Expensesof Resolute Energy Corporation’s acquisition of certain PetroCap Properties for the year ended December 31, 2016, and the Statement of Revenue and Direct Operating Expensesof Resolute Energy Corporation’s acquisition of certain CPX Properties for the year ended December 31, 2016, which reports appear in the Form 8-K dated May 9, 2017 of Resolute Energy Corporation, incorporated herein by reference. /s/ KPMG LLP Denver, Colorado
